Case 3:17-cv-14168-RHC-RSW ECF No. 36, PageID.220 Filed 03/10/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA, ex rel
GREGORY LYNN and PAULETTE HAMILTON

                     Plaintiff,

v.                                                             Case No. 17-14168

CITY OF DETROIT,

                Defendant.
________________________________/

                 ORDER GRANTING IN PART PLAINTIFF’S MOTION
                    FOR SIXTY DAYS TO RETAIN COUNSEL

       Plaintiffs Gregory Lynn and Paulette Hamilton filed this qui tam action against

Defendant City of Detroit on December 27, 2017, alleging Defendant filed false claims

for federal funds. (ECF No. 1, PageID.13-16.) The case was delayed while the federal

government considered whether to intervene in the lawsuit. On November 12, 2020, the

government notified the court of its election to decline intervention. (ECF No. 27.)

       On February 24, 2021, Plaintiff Lynn moved for sixty days to retain counsel. (ECF

No. 33.) Both Plaintiffs have proceeded pro se since April 4, 2019, when Plaintiffs’ prior

counsel withdrew. (ECF No. 9.) On February 25, 2021, Defendant filed a motion to

dismiss, arguing that Plaintiffs cannot advance a qui tam action without an attorney.

(ECF No. 34.) Defendant also filed a response to Plaintiff Lynn’s motion for additional

time to retain counsel. (ECF No. 35.)

       Defendant accurately states that Plaintiffs have had the opportunity to retain

counsel since April 4, 2019, when their prior attorney withdrew from the case. Almost
Case 3:17-cv-14168-RHC-RSW ECF No. 36, PageID.221 Filed 03/10/21 Page 2 of 2




two years passed without action on the part of Plaintiffs. Further, Plaintiffs have known

since November 2020 that the government will not seek intervention, and that the case

will no longer be delayed. Defendant’s February 25 motion to dismiss was readily

foreseeable. Per Defendant’s suggestion, the court will allow Plaintiffs thirty days,

starting from the date of Plaintiff Lynn’s motion, to retain counsel. (See ECF No. 35,

PageID.198.) After the thirty days expires, the briefing deadlines for Defendant’s motion

to dismiss will be set pursuant to the local rules. See E.D. Mich. LR 7.1(e)(2).

Accordingly,

        IT IS ORDERED that Plaintiff Lynn’s “Motion for 60 Days to Retain Counsel”

(ECF No. 33) is GRANTED IN PART. Plaintiffs must obtain counsel by March 26, 2021,

or they will proceed pro se. Plaintiffs must respond to Defendant’s Motion to Dismiss

(ECF No. 34) by April 9, 2021.

                                                             s/Robert H. Cleland                     /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: March 10, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 10, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                          /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-14168.LYNN.MotionforSixtyDaystoRetainCounsel.RMK.docx




                                                       2
